Judgment, Supreme Court, New York County (Michael J. Obús, J.), rendered May 25, 2007, convicting defendant, after a jury trial, of assault in the first degree, and sentencing him, as a second felony offender, to a term of 15 years, unanimously affirmed.
The court properly exercised its discretion in receiving photographs of the victim’s injuries, since this evidence was relevant to establish the element of serious physical injury, and *205was not gruesome or inflammatory (see People v Wood, 79 NY2d 958 [1992]; People v Stevens, 76 NY2d 833 [1990]; People v Pobliner, 32 NY2d 356, 370 [1973], cert denied 416 US 905 [1974]).
Defendant’s claim regarding bolstering testimony is unpreserved and we decline to review it in the interest of justice. As an alternative holding, we find any error in this regard to be harmless. Concur—Andrias, J.P., Nardelli, Catterson, Acosta and DeGrasse, JJ.